Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James R. Taccino and Jane É. Taccino appeal the district court’s order dismissing their civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Taccino v. Bank of America, No. 1:10-cv-00316-JFM (D.Md. Sept. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and would not aid the decisional process.
AFFIRMED.